            Case 5:21-cv-01862-JFL Document 11 Filed 08/31/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MIGUEL LOPEZ,                             :
          Plaintiff,                      :
                                          :
            v.                            :                 No. 5:21-cv-01862
                                          :
LANCASTER FARM FRESH ORGANICS, LLC; :
LANCASTER FARM FRESH CO-OPERATIVE, :
            Defendants.                   :
__________________________________________

                                            ORDER

       AND NOW, this 31st day of August, 2021, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

       1.      The Motion to Dismiss, ECF No. 4, is GRANTED.

       2.      The Complaint, ECF No. 1, is DISMISSED without prejudice, and Plaintiff is

given leave to file an amended complaint.

       3.      Within twenty days of the date of this Order, Plaintiff may, consistent with the

Opinion, file an amended complaint. If Plaintiff fails to timely file an amended complaint, this

action will be dismissed with prejudice and closed.




                                                            BY THE COURT:



                                                            /s/ Joseph F. Leeson, Jr.________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge
